EXHIBIT 10.8

 

AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT

 

 

THIS AMENDMENT NO. 1 is entered into as of May 7, 2020 (“Amendment No. 1”), and
is intended to be, and shall constitute an amendment to the Executive Employment
Agreement dated October 16, 2018 (“Agreement”), by and between Global Clean
Energy Holdings, Inc. (“GCEH” or “Company”), and Richard Palmer (hereinafter,
“Executive,” and collectively with the Company, the “Parties”).

 

WHEREAS, the Company and Executive desire to amend the Agreement as set forth
herein to increase the base salary payable to Executive;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 

1.Section 2.1 of the Agreement is hereby amended and restated in its entirety to
read as follows: 

 

“2.1Base Salary.  For the duration of the Term, for all services rendered by
Executive hereunder and all covenants and conditions undertaken by the Parties
pursuant to this Agreement, the Company shall pay, and Executive shall accept,
as compensation, an annual base salary (“Base Salary”) of $350,000.  The Base
Salary shall be payable in regular installments in accordance with the normal
payroll practices of the Company, in effect from time to time, but in any event
no less frequently than on a monthly basis.” 

 

2.All other terms and conditions of the Agreement, except as modified by this
Amendment No. 1, shall remain in full force and effect. 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment No. 1
effective as of the date specified above.

 

GLOBAL CLEAN ENERGY HOLDINGS, INC.

 

 

By:/s/ DAVID R. WALKER  

Name:  David R. Walker

Title:  Chairman of the Board

 

 

EXECUTIVE

 

 

/s/ RICHARD PALMER  

Richard Palmer

 

 

1